Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 12-BG-1914

                      IN RE MIKEL D. JONES, RESPONDENT.

                          A Member of the Bar of the
                     District of Columbia Court of Appeals
                         (Bar Registration No. 456094)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (BDN 439-11)

(Submitted September 24, 2013                          Decided August 21, 2014)

      Before FISHER, Associate Judge, and PRYOR and KING, Senior Judges.

      PER CURIAM: Mikel D. Jones was convicted in the United States District

Court for the Eastern District of Pennsylvania of one count of conspiracy to

commit mail and wire fraud; fourteen counts of aiding and abetting mail fraud;

fourteen counts of aiding and abetting wire fraud; and one count of aiding and

abetting money laundering. United States v. Jones, CRIM.A. 11-261, 2012 WL

383668 (E.D. Pa. Feb. 7, 2012), aff’d, 544 F. App’x 87 (3d Cir. 2013). On July 9,

2012, the Pennsylvania court sentenced Jones to forty-two months of incarceration
                                         2

on each count, to be served concurrently, followed by three years of supervised

release, and ordered him to make restitution of $457,743.75.1



      Jones did not report his criminal convictions to this court or the Board of

Professional Responsibility (“the Board”) as required by D.C. Bar R. XI, § 10 (a).

Bar Counsel learned of Jones’s convictions through news reports. On November

30, 2012, Bar Counsel filed with this court a certified copy of the judgment of

conviction. On December 17, 2012, this court suspended Jones pursuant to D.C.

Bar R. XI, § 10 (c) and referred the matter to the Board. In January 2013, Bar

Counsel determined that Jones’s convictions were based on offenses involving

moral turpitude per se within the meaning of D.C. Code § 11-2503 (a) (2012 Repl.)

and accordingly recommended disbarment.           Jones did not respond to Bar

Counsel’s statement on moral turpitude. Jones failed to file the affidavit required

by D.C. Bar R. XI, § 14 (g) following entry of this court’s order of suspension.




      1
         On October 31, 2013, the United States Court of Appeals for the Third
Circuit affirmed the trial court’s decision. United States v. Jones, 544 F. App’x 87
(3d Cir. 2013). We note that Mikel D. Jones has not petitioned for certiorari nor
rehearing.
                                          3

      The Board has concluded that respondent’s convictions involve moral

turpitude per se and recommends disbarment pursuant to § 11-2503 (a). Jones did

not oppose the Board’s recommendation.



      Mail fraud is a crime of moral turpitude per se, In re Bryant, 46 A.3d 402,

402 (D.C. 2012) (quoting In re Evans, 793 A.2d 468, 469 (D.C. 2002) and citing In

re Leffler, 940 A.2d 105, 106 (D.C. 2007)). Therefore, D.C. Code § 11-2503 (a)

mandates that this court disbar Jones. See In re Schainker, 871 A.2d 1206, 1206

(D.C. 2005). Accordingly, it is



      ORDERED that Mikel D. Jones is disbarred from the practice of law in the

District of Columbia. We direct Jones’s attention to the requirements of D.C. Bar

R. XI, § 14 (g) and their effect on his eligibility for reinstatement. See D.C. Bar R.

XI, § 16 (c).



                                        So ordered.